Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 14, 2022 has been entered.

Applicant’s Amendment dated June 14, 2022 has been carefully considered. Applicant’s arguments that none of the cited art teaches or suggests the chordwise fibers being woven with spanwise fibers, and that the chordwise fibers extend within five degrees of the chord at each point along the span of the airfoil, have been carefully considered are persuasive. Applicant’s arguments are noted with appreciation. However, Alexander et al. 2011/0176927 teaches this feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nandula et al. 2017/0226867 in view of Alexander et al. 2011/0176927.
Nandula et al. discloses an airfoil 62 substantially as claimed, defining a span S extending between a root 76 and a tip 66 and a chord c at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers 82 extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material (note paragraph [0032]) surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; a residual airfoil portion R extending between the leading edge and the trailing edge and extending between the root and a frangible line 98, 96, 96A, 96B along the span, the residual airfoil portion comprising a first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers define a first stiffness; and a frangible airfoil portion F extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises a second portion of the plurality of spanwise fibers radially outward of the frangible line, wherein the second portion of the plurality of spanwise fibers defines a second stiffness by virtue of butt joints 96, 96A, 96B less than the first stiffness, wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at a point along the span of the frangible line, wherein the airfoil further comprises a plurality of chordwise fibers 82 extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, as fibers 82 have a chordwise extent and are located between adjacent fibers 82 (claim 1).
The frangible airfoil portion deforms or partially or fully detaches relative to the residual airfoil portion at the frangible line following an impact event creating imbalance (paragraph [0040], for example) (claim 2).
The frangible line extends parallel to the chord at the point along the span of the frangible line, as it extends linearly in the chordwise direction (paragraph [0030]) (claim 3).
The frangible line extends at least partially along the span (note figures 8 and 9, and paragraph [0041], for example) (claim 4).
The frangible airfoil portion extends along at least 10% of the span from the tip, as HA-HB2 < 0.24 HA (paragraph [0039]) (claim 5).
The frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip, as HA-HB2 < 0.24 HA (paragraph [0039]) (claim 6).
At least one of the plurality of spanwise fibers extends through the frangible line (note figures 8 and 9, for example) (claim 8).
At least one of the first portion of the plurality of spanwise fibers defines a first minimum fiber stiffness, and wherein at least one of the second portion of the plurality spanwise fibers defines a second minimum fiber stiffness less than the first minimum fiber stiffness (claim 9).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 10).
At least one of the first portion of the plurality of spanwise fibers comprises a composite fiber MMC, and at least one of the second portion of the plurality of spanwise fibers comprises a metal fiber MMC (paragraph [0033]) (claim 11).
The airfoil is a fan blade of a gas turbine engine (claim 14).
Nandula et al. also discloses a gas turbine engine 10 substantially as claimed, defining a central axis 12, the gas turbine engine comprising: an engine shaft 34 extending along the central axis; a compressor 22 attached to the engine shaft and extending radially about the central axis; a combustor 26 positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine 28 mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of airfoils 62 operably connected to the engine shaft, each of the plurality of airfoils defining the span extending between the root and the tip and the chord at each point along the span extending between the leading edge and the trailing edge, each airfoil comprising: the plurality of spanwise fibers extending between the root and the tip and arranged between the leading edge and the trailing edge; the matrix material surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; the residual airfoil portion extending between the leading edge and the trailing edge and extending between the root and the frangible line along the span, the residual airfoil portion comprising the first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers defines the first stiffness; and the frangible airfoil portion extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises the second portion of the plurality of spanwise fibers, wherein the second portion of the plurality of spanwise fibers defines the second stiffness less than the first stiffness, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at the point along the span of the frangible line (claim 15).
A fan section 16 includes the plurality of airfoils configured as fan blades (claim 16).
The at least one of the first portion of the plurality of spanwise fibers defines the first minimum fiber stiffness, and at least one of the second portion of the plurality of spanwise fibers defines the second minimum fiber stiffness less than the first minimum fiber stiffness (claim 18).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 19).
Note the annotated figures below.


    PNG
    media_image1.png
    552
    803
    media_image1.png
    Greyscale

However, Nandula et al. does not disclose that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend within five degrees of the chord at each point along the span of the airfoil, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claims 1 and 15).

Alexander et al. shows an airfoil 42 in a gas turbine engine 10, having a plurality of spanwise fibers 54 and a plurality of chordwise fibers 56 extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein a matrix material in the form of resin further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts. Note paragraph [0012], [0024], and [0042], for example.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the airfoil and the gas turbine engine of Alexander et al. such that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, as taught by Alexander et al., for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts.

Claims 1-6, 9-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain 2020/0116044 in view of Alexander et al. 2011/0176927.
Jain et al. discloses an airfoil 62 substantially as claimed, defining a span S extending between a root 64 and a tip 66 and a chord C at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers (note paragraph [0056], for example) extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material (note paragraphs [0056] and [0057], for example) surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; a residual airfoil portion 92 extending between the leading edge and the trailing edge and extending between the root and a frangible line 88 along the span, the residual airfoil portion comprising a first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers define a first stiffness; and a frangible airfoil portion 94 extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises a second portion of the plurality of spanwise fibers, wherein the second portion of the plurality of spanwise fibers defines a second stiffness less than the first stiffness, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at a point along the span of the frangible line (note paragraphs [0036] and [0056], for example) (claim 1).
The frangible airfoil portion deforms or partially or fully detaches relative to the residual airfoil portion at the frangible line following an event creating imbalance (paragraph [0038]) (claim 2).
The frangible line extends parallel to the chord at the point along the span of the frangible line (paragraph [0036]) (claim 3).
The frangible line extends at least partially along the span (paragraph [0036]) (claim 4).
The frangible airfoil portion extends along at least 10% of the span from the tip (paragraph [0043]) (claim 5).
The frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip (paragraph [0043]) (claim 6).
At least one of the first portion of the plurality of spanwise fibers defines a first minimum fiber stiffness, and wherein at least one of the second portion of the plurality spanwise fibers defines a second minimum fiber stiffness less than the first minimum fiber stiffness (claim 9).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 10).
At least one of the first portion of the plurality of spanwise fibers comprises a composite fiber, and wherein at least one of the second portion of the plurality of spanwise fibers comprises a glass or metal fiber (claim 11).
The airfoil is a fan blade of a gas turbine engine (claim 14).
Jain et al. et al. also discloses a gas turbine engine 10 substantially as claimed, defining a central axis 12, the gas turbine engine comprising: an engine shaft 34 extending along the central axis; a compressor 22 attached to the engine shaft and extending radially about the central axis; a combustor 26 positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine 28 mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of airfoils 62 operably connected to the engine shaft, each of the plurality of airfoils defining the span extending between the root and the tip and the chord at each point along the span extending between the leading edge and the trailing edge, each airfoil comprising: the plurality of spanwise fibers extending between the root and the tip and arranged between the leading edge and the trailing edge; the matrix material surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; the residual airfoil portion extending between the leading edge and the trailing edge and extending between the root and the frangible line along the span, the residual airfoil portion comprising the first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers defines the first stiffness; and the frangible airfoil portion extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises the second portion of the plurality of spanwise fibers, wherein the second portion of the plurality of spanwise fibers defines the second stiffness less than the first stiffness, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at the point along the span of the frangible line (claim 15).
A fan section 16 includes the plurality of airfoils configured as fan blades (claim 16).
The at least one of the first portion of the plurality of spanwise fibers defines the first minimum fiber stiffness, and wherein at least one of the second portion of the plurality of spanwise fibers defines the second minimum fiber stiffness less than the first minimum fiber stiffness (claim 18).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 19).

However, Jain et al. does not disclose that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend within five degrees of the chord at each point along the span of the airfoil, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claims 1 and 15).

Alexander et al. shows an airfoil 42 in a gas turbine engine 10, having a plurality of spanwise fibers 54 and a plurality of chordwise fibers 56 extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein a matrix material in the form of resin further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts. Note paragraph [0012], [0024], and [0042], for example.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the airfoil and the gas turbine engine of Jain et al. such that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, as taught by Alexander et al., for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts.

The applied reference to Jain et al. 2020/0116044 has a common inventor and may have a common assignee or a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1-2, 4, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 526 057 A1 in view of Alexander et al. 2011/0176927.
EP 0 526 057 A1 (figures 2-4) discloses an airfoil (inherently present as the disclosed blade is an airfoil) substantially as claimed, defining a span extending between an inherent root and a tip 10 and an inherent chord at each point along the span extending between an inherent leading edge and an inherent trailing edge, the airfoil comprising: a plurality of spanwise fibers 20, 21 extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material 23 in the form of epoxy surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; a residual airfoil portion R extending between the leading edge and the trailing edge and extending between the root and a frangible line formed by R along the span, the residual airfoil portion comprising a first portion 20 of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers define a first stiffness; and a frangible airfoil portion F extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises a second portion 21 of the plurality of spanwise fibers, wherein the second portion of the plurality of spanwise fibers defines a second stiffness less than the first stiffness, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at a point along the span of the frangible line. Note for example column 2, lines 38-58; column 3, lines 1-58; and column 4, lines 1-21 (claim 1).
The frangible airfoil portion deforms or partially or fully detaches relative to the residual airfoil portion at the frangible line following an event creating imbalance, as given a large impact load at the airfoil, the frangible airfoil portion will deform or partially or fully detach from the residual airfoil portion before the residual airfoil portion (claim 2).
The frangible line extends at least partially along the span, as shown by the lines R (claim 4).
At least one of the plurality of spanwise fibers O extends through the frangible line (claim 8).
At least one of the first portion of the plurality of spanwise fibers defines a first minimum fiber stiffness, and wherein at least one of the second portion of the plurality spanwise fibers defines a second minimum fiber stiffness less than the first minimum fiber stiffness (claim 9).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 10).
At least one of the first portion of the plurality of spanwise fibers comprises a composite fiber, and at least one of the second portion of the plurality of spanwise fibers comprises a glass fiber (claim 11).
The airfoil is a fan blade (column 1, lines 35-42). Note that the recitation of “of a gas turbine engine” is a recitation of intended use and adds no structure to the fan blade. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (claim 14). Note the annotated figures below.
    PNG
    media_image2.png
    1175
    764
    media_image2.png
    Greyscale

However, EP 0 526 057 A1 does not disclose that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend within five degrees of the chord at each point along the span of the airfoil, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claims 1 and 15).

Alexander et al. shows an airfoil 42 in a gas turbine engine 10, having a plurality of spanwise fibers 54 and a plurality of chordwise fibers 56 extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein a matrix material in the form of resin further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts. Note paragraph [0012], [0024], and [0042], for example.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the airfoil of EP 0 526 057 A1 such that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, as taught by Alexander et al., for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 526 057 A1 and Alexander et al. 2011/0176927 as applied to claim 1 above, and further in view of Nandula 2017/0226867.
The modified airfoil of EP 0 526 057 A1 shows all of the claimed subject matter except for the frangible line extends parallel to the chord at the point along the span of the frangible line (claim 3), except for the frangible airfoil portion extends along at least 10% of the span from the tip (claim 5), and except for the frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip (claim 6).

Nandula shows an airfoil 62 defining a span S extending between a root 76 and a tip 66 and a chord c at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers 82 extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material (note paragraph [0032]) surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers; a residual airfoil portion R extending between the leading edge and the trailing edge and extending between the root and a frangible line 98, 96, 96A, 96B along the span, the residual airfoil portion comprising a first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers define a first stiffness; and a frangible airfoil portion F extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises a second portion of the plurality of spanwise fibers radially outward of the frangible line, wherein the second portion of the plurality of spanwise fibers defines a second stiffness by virtue of butt joints 96, 96A, 96B less than the first stiffness, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at a point along the span of the frangible line. The frangible line extends parallel to the chord at the point along the span of the frangible line, as it extends linearly in the chordwise direction (paragraph [0030]). The frangible airfoil portion extends along at least 10% of the span from the tip, as HA-HB2 < 0.24 HA (paragraph [0039]) (claim 5).The frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip, as HA-HB2 < 0.24 HA (paragraph [0039]). The arrangement is provided for the purpose of predetermining the fragmented frangible portion in advance to allow users to minimize and predict the detrimental effects of an airfoil break, while controlling the impact or break behavior of the airfoil.

It would have further been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified airfoil of EP 0 526 057 A1 such that the frangible line extends parallel to the chord at the point along the span of the frangible line, such  that the frangible airfoil portion extends along at least 10% of the span from the tip, and such  that the frangible airfoil portion extends along at least 15% but less than 50% of the span from the tip, as taught by Nandula, for the purpose of predetermining the fragmented frangible portion in advance to allow users to minimize and predict the detrimental effects of an airfoil break, while controlling the impact or break behavior of the airfoil.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 526 057 A1 in view of Alexander et al. 2011/0176927.
EP 0 526 057 A1 discloses an airfoil 62 substantially as claimed, defining a span D extending between a root 64 and a tip 66 and a chord C at each point along the span extending between a leading edge 72 and a trailing edge 74, the airfoil comprising: a plurality of spanwise fibers (note paragraph [0056], for example) extending between the root and the tip and arranged between the leading edge and the trailing edge; a matrix material (note paragraphs [0056] and [0057], for example) surrounding the plurality of spanwise fibers, wherein the matrix material secures the plurality of spanwise fibers together; a residual airfoil portion 92 extending between the leading edge and the trailing edge and extending between the root and a frangible line 88 along the span, the residual airfoil portion comprising a first portion of the plurality spanwise fibers, wherein the first portion of the plurality of spanwise fibers define a first stiffness; and a frangible airfoil portion 94 extending between the leading edge and the trailing edge and extending between the tip and the frangible line along the span, wherein the frangible airfoil portion comprises a second portion of the plurality of spanwise fibers, wherein the second portion of the plurality of spanwise fibers defines a second stiffness less than the first stiffness, and wherein the residual airfoil portion meets the frangible airfoil portion at the frangible line, the frangible line extending at least partially along the chord at a point along the span of the frangible line (note paragraphs [0036] and [0056], for example) (claim 15).
The at least one of the first portion of the plurality of spanwise fibers defines the first minimum fiber stiffness, and wherein at least one of the second portion of the plurality of spanwise fibers defines the second minimum fiber stiffness less than the first minimum fiber stiffness (claim 18).
The first portion of the plurality of spanwise fibers each define the first fiber stiffness, and wherein the second portion of the plurality of spanwise fibers each define the second fiber stiffness less than the first fiber stiffness (claim 19).

However, EP 0 526 057 A1 does not disclose a gas turbine engine defining a central axis, the gas turbine engine comprising: an engine shaft extending along the central axis; a compressor attached to the engine shaft and extending radially about the central axis; a combustor positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of the airfoils 62 operably connected to the engine shaft (claim 15), and does not disclose a fan section includes the plurality of airfoils configured as fan blades (claim 16). 
EP 0 526 057 A1 also does not disclose that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend within five degrees of the chord at each point along the span of the airfoil, wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement (claim 15).

Alexander et al. shows a gas turbine engine 10 defining an unnumbered central axis, the gas turbine engine comprising: an engine shaft 24 extending along the central axis; a compressor 20, 22 attached to the engine shaft and extending radially about the central axis; a combustor 16 positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine 18 mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of airfoils 32 operably connected to the engine shaft, and fan section 12 includes the plurality of airfoils configured as fan blades. The arrangement is provided for the purpose of powering an aircraft by the gas turbine engine and multiple fan blade arrangement in order to derive power for the gas turbine engine to drive the aircraft.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use airfoil arrangement of EP 0 526 057 A1 in a gas turbine engine defining a central axis, the gas turbine engine comprising: an engine shaft extending along the central axis; a compressor attached to the engine shaft and extending radially about the central axis; a combustor positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a plurality of the airfoils operably connected to the engine shaft, with a fan section includes the plurality of airfoils configured as fan blades, as taught by Alexander at al., for the purpose of powering an aircraft by the gas turbine engine and multiple fan blade arrangement in order to derive power for the gas turbine engine to drive the aircraft.

Alexander et al. further shows an airfoil 42 in a gas turbine engine 10, having a plurality of spanwise fibers 54 and a plurality of chordwise fibers 56 extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein a matrix material in the form of resin further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts. Note paragraph [0012], [0024], and [0042], for example.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified airfoil of EP 0 526 057 A1 such that the airfoil further comprises a plurality of chordwise fibers extending between the leading edge and the trailing edge and arranged between the root and the tip, wherein the plurality of chordwise fibers extend along the chord at each point along the span of the airfoil (which is within five degrees of the chord at each point along the span of the airfoil), wherein the matrix material further surrounds and secures the plurality of chordwise fibers together, and wherein the plurality of chordwise fibers are interwoven with the plurality of spanwise fibers to define a woven fiber arrangement, as taught by Alexander et al., for the purpose of providing high interlaminar strength to counteract forces and stresses produced during blade impacts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745